Citation Nr: 1034711	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-39 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

The Veteran was originally denied service connection for PTSD in 
a February 2003 rating decision.  After the receipt of additional 
evidence, his claim was readjudicated by the RO in an August 2003 
rating decision where the previous denial was confirmed and 
continued.   The Veteran indicated his disagreement with this 
decision and a statement of the case (SOC) was issued in October 
2004.  However, the Veteran failed to perfect his appeal with the 
timely submission of a substantive appeal and the August 2003 
rating decision became final.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In June 2007, the Veteran attempted to reopen his claim for 
service connection for PTSD.  His claim was denied in the above-
mentioned October 2007 rating decision.  He has perfected an 
appeal.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the St. Paul RO in April 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

Additionally submitted evidence

Following the July 2009 supplemental statement of the case 
(SSOC), the Veteran submitted a Notice of Award from the Social 
Security Administration.  The RO has not considered this 
evidence. These records have not been considered by the RO and no 
waiver of initial RO consideration is of record.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2009).  However, since the Board is reopening 
and remanding the Veteran's acquired psychiatric disorder claim 
there is no prejudice to the Veteran in proceeding with 
adjudication of his appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  An August 2003 rating decision denied the Veteran's claim of 
entitlement to service connection for PTSD and no appeal was 
taken from that determination.  A timely appeal as to that issue 
was not perfected.

2.  The evidence associated with the claims folder subsequent to 
the RO's August 2003 decision pertains to an in-service stressor 
which had not been established at the time of the prior final 
denial.  The additionally received evidence is neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2009).

2.  Since August 2003, new and material evidence has been 
received which serves to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) has changed the standard for processing veterans' 
claims.  The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is required 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 
5103A(f);  see also Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA) (without the introduction of new and material 
evidence, VA not required to provide a medical examination or 
opinion).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  The 
notice should include the basis for denial and what specific 
evidence is needed to reopen.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, because the Board is granting full 
benefits to reopen the claim, further discussion as to VA's 
duties to notify and assist pursuant to VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2009).

Effective July 12, 2009, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), 
in part, by adding a new paragraph that reads as follows:  

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror. 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in May 
2002, the claim will be adjudicated by applying the revised 
section 3.156, which is set out in the paragraph immediately 
following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis 

The "old" evidence

When the Veteran's claim of entitlement to service connection for 
PTSD was denied in August 2003, the record contained the 
Veteran's service treatment records, service personnel records, a 
March 2003 statement and his VA outpatient treatment records. 

The Veteran's service treatment are absent for any complaints or 
treatment for a psychiatric disability.  

The Veteran's DD-214 indicates that he separated from the Navy as 
a Yeoman.  His related civilian occupation was listed as a 
general clerk.  Included in his service personnel records is a 
performance evaluation which states that while the Veteran was 
aboard the USS Delta, he was responsible for performing the 
"clerical work for the Chaplain and career counselor" as well 
as ordering supplies for the ship's office and all of the 
administration. 

VA outpatient treatment records associated with the claims folder 
at the time of the August 2003 rating decision include a 
diagnosis of "depressive disorder and PTSD symptoms" and 
"depression with PTSD overtones."  See VA treatment records 
dated January 2002 and July 2003.  The record did not include a 
diagnosed of PTSD. 

In a March 2003 statement, the Veteran indicated that while 
serving aboard the USS Delta he was caught in a monsoon type 
downpour and the bilge pump could not keep up with the amount of 
water that was coming in.  The Veteran also indicated that while 
returning from Vietnam, the USS Delta was caught in a typhoon for 
18 days and nearly capsized several times.  Finally, the Veteran 
indicated that he was assigned to escort one of the ships 
officers going into Saigon.  He indicated that while on shore he 
became surrounded and had to shoot at people's feet to keep them 
back. 

The August 2003 rating decision

In the August 2003 rating decision, the RO found that the "[t]he 
evidence fails to show a confirmed diagnosis of [PTSD] or 
evidence that any claimed in-service stressor occurred which 
would permit a finding of service-connection."  The Veteran did 
not perfect an appeal of this decision. 

Analysis

The August 2003 RO rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection for 
PTSD may only be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e., after August 2003) evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  

The evidence associated with the Veteran's claims file since 
August 2003 includes VA outpatient treatment records, private 
psychiatric treatment reports, statements from the Veteran, deck 
logs from the USS Delta, a May 2009 letter from the National 
Archives and Records Administration, and the April 2010 hearing 
transcript. 

The medical evidence received after the August 2003 rating 
decision includes a diagnosis of PTSD.  See an August 2003 
treatment report from the Mayo Clinic.  This evidence is both new 
and material since it was not before the RO in August 2003 and it 
establishes a previously unestablished fact necessary to 
substantiate the Veteran's claim, the existence of a current 
disability.

In addition, during the April 2010 hearing transcript and in a 
June 2007 statement, the Veteran indicated that he escorted the 
Chaplin from the USS Delta when he went off ship to visit 
hospitals in Vietnam.  The Veteran has testified that he was in 
fear for his life while in Vietnam.  See the hearing transcript, 
page 7. 

This evidence is new insofar as it was not before the RO at the 
time of the August 2003 rating decision.  In light of the new 
regulations which relax the evidentiary standard for establishing 
in-service stressors for Veterans who claim to have suffered fear 
of hostile military or terrorist activity, the Board finds that 
the evidence is also material in that it raises a reasonable 
possibility of substantiating the Veteran's claim.  

In an effort to verify the Veteran's claim that the USS Delta was 
caught in a typhoon for eighteen days during its return from 
Vietnam, the RO obtained the ship's deck logs.  These logs make 
no reference to adverse conditions.  Accordingly, while the 
records are new, they do not offer a reasonable possibility of 
substantiating the Veteran's claim. 

Conclusion

For reasons stated above, the Board concludes that the claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as PTSD is reopened.  The reopened claim is 
being remanded for additional evidentiary development as 
explained in greater detail below.  

Additional comment

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  In particular, the Justus 
presumption of credibility no longer attaches.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To that 
extent only, the appeal is allowed. 

REMAND

For reasons stated immediately below, the Board finds that the 
reopened claim for service connection for PTSD must be remanded 
to the agency of original jurisdiction.  

Further, the Board notes that the medical evidence of record 
includes additional psychiatric diagnoses for the Veteran, to 
include major depressive disorder and anxiety.  The Court has 
recently held that a claim for service connection for PTSD 
necessary includes a claim for service connection for any and all 
psychiatric disabilities clinically indicated.  Clemons v. 
Shinseki, 23 Vet App 1 (2009).  The issue of entitlement to 
service connection for a psychiatric disorder, other than PTSD, 
is inextricably intertwined with the issue on appeal of 
entitlement to service connection for PTSD, as the latter 
constitutes a claim for service connection for psychiatric 
disability, however diagnosed.  This matter has not been 
adjudicated by the RO.

Social Security records

In June 2010, the Veteran submitted a Notice of Award Letter from 
the Social Security Administration.  This letter indicates that 
the Veteran became entitled to Social Security Benefits in June 
2009 but does not provide the basis for such award.  During the 
March 2010 hearing, the Veteran testified that he was granted 
such benefits due to mental health problems.  Medical records 
associated with any such decision may shed light on the nature of 
the Veteran's claimed psychiatric disability.  An effort should 
therefore be made to obtain such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes 
obtaining records from Social Security Administration (SSA) and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].   

Medical opinion

As described above, there is now of record evidence, in the form 
of the April 2010 hearing transcript, which suggests the Veteran 
suffered an in-service stressor.  This evidence, while sufficient 
to reopen the claim, is not sufficient to allow the claim.  
Specifically, pursuant to 38 C.F.R. § 3.304(f)(3), a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted must confirm that the Veteran's 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran's diagnosed PTSD is due to 
his fear of hostile military or terrorist activity while 
escorting a Chaplain in Vietnam.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact SSA for the purpose of 
obtaining all available records from that 
agency that pertain to the Veteran's claim 
for disability benefits.  Any records so 
obtained should be associated with the 
Veteran's VA claims folder.  Any notice from 
SSA that these records are not available 
should be noted in the Veteran's claims 
folder.

2.  Following completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities clinically 
indicated.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to provide an opinion, 
with supporting rationale, as to whether it 
is at least as likely as not that the 
Veteran's claimed stressor of having fear of 
hostile military activity while escorting a 
Chaplain in Vietnam is adequate to support a 
diagnosis of PTSD.  The examiner should also 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that any clinically indicated 
psychiatric disability other than PTSD is 
related to his military service, to include 
the Veteran's claimed stressor of having had 
fear of hostile military activity while 
escorting a Chaplain in Vietnam.  The 
resulting medical opinion should be 
associated with the Veteran's VA claims 
folder. 

3.  After the development requested above has 
been completed to the extent possible, and 
after undertaking any additional development 
it deems necessary, VBA should then 
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the case 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


